DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of the present application is a Continuation of U.S. Patent Application No. 16/645,335, which was filed with the U.S. Patent and Trademark Office on March 6, 2020, now U.S. Patent No. 11,265,859, which is a National Phase Entry of PCT International Application No. PCT/KR2018/008627, filed on July 30, 2018, and claims priority to Korean Patent Application No. 10-2017-0121320, filed on September 20, 2017.

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on February 14, 2022, April 21, 2022, and October 4, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Application Status
5.	Acknowledgment is made of Applicant’s submission of the present application, dated January 21, 2022. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 1-5 and 11-15 rejected under 35 U.S.C. 112(b).
Regarding claim 1, it recites, “A method performed by a user equipment (UE) in a wireless communication system, the method comprising: 
obtaining a Radio Network Temporary Identifier (RNTI) for monitoring a physical downlink control channel (PDCCH) conveying downlink control information (DCI) including pre-emption indication information; 
performing monitoring on the PDCCH conveying the DCI including the pre-emption indication information based on the RNTI; and 
when the DCI including the pre-emption indication information is detected, determining that no transmission for the terminal is present in a physical resource block (PRB) and a first symbol from a set of PRBs and a set of symbols, wherein the PRB and the first symbol are indicated by the DCI,
wherein the DCI including the pre-emption indication information is not applied to reception of a synchronization signal (SS) and a physical broadcast channel (PBCH) block, and 
wherein a second symbol indicated as an uplink is excluded from symbols indicated by the DCI.”
It is a method-step claim performed by a user equipment. Claim 1 is rejected since there is a lack of antecedent basis for the usage of the term “the terminal” as indicted in italics in the when-clause in the claim above. 
Same rationale applies to claim 11, since there is a lack of antecedent basis for the usage of the term “the terminal” in line 10.
Claims 2-5 are rejected since they all depend from claim 1.
Claims 12-15 are rejected since they all depend from claim 11.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
9.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,265,859. 
Regarding claim 1, it recites, “A method performed by a user equipment (UE) in a wireless communication system, the method comprising: 
obtaining a Radio Network Temporary Identifier (RNTI) for monitoring a physical downlink control channel (PDCCH) conveying downlink control information (DCI) including pre-emption indication information; 
performing monitoring on the PDCCH conveying the DCI including the pre-emption indication information based on the RNTI; and 
when the DCI including the pre-emption indication information is detected, determining that no transmission for the terminal is present in a physical resource block (PRB) and a first symbol from a set of PRBs and a set of symbols, wherein the PRB and the first symbol are indicated by the DCI,
wherein the DCI including the pre-emption indication information is not applied to reception of a synchronization signal (SS) and a physical broadcast channel (PBCH) block, and 
wherein a second symbol indicated as an uplink is excluded from symbols indicated by the DCI.”
Claims 1 and 2 of U.S. Patent No. 11,265,859 recites, “1. A method, performed by a user equipment (UE), for receiving control information in a wireless communication system, the method comprising: 
obtaining, via a UE-specific radio resource control (RRC) signaling, a Radio Network Temporary Identifier (RNTI) for downlink control information (DCI) comprising a preemption indicator; 
performing monitoring on a physical downlink control channel (PDCCH) conveying the DCI comprising the preemption indicator, based on the RNTI for the DCI comprising the preemption indicator; and 
when the DCI comprising the preemption indicator is detected, determining that transmission for the UE does not exist in a resource block (RB) and a symbol, which are indicated by the DCI comprising the preemption indicator, 
wherein the preemption indicator is not applied to reception of a synchronization signal and a physical broadcast channel.
2. The method of claim 1, further comprising obtaining slot format indicator information, wherein a symbol indicated as an uplink (UL) by the slot format indicator information is excluded from symbols indicated by the DCI comprising the preemption indicator.” 
Both claim 1 of the instant application and claims 1 and 2 of U.S. Patent No. 11,265,859 are method-step claims, including obtaining step, performing step, etc., performed by a user equipment in a wireless communication system. The following are limitation mappings:
For the obtaining step, “obtaining a Radio Network Temporary Identifier (RNTI) for monitoring a physical downlink control channel (PDCCH) conveying downlink control information (DCI) including pre-emption indication information,” 
Though some different wordings used, e.g., using “pre-emption indication information,” instead of using “a preemption indicator” as indicated in italics in claim 1 of the patent above, the limitation of “obtaining, via a UE-specific radio resource control (RRC) signaling, a Radio Network Temporary Identifier (RNTI) for downlink control information (DCI) comprising a preemption indicator” in claim 1 of the patent teaches the limitation in the obtaining step in claim 1 of the instant application.
For the performing monitoring step, “performing monitoring on the PDCCH conveying the DCI including the pre-emption indication information based on the RNTI,” 
The limitation of “performing monitoring on a physical downlink control channel (PDCCH) conveying the DCI comprising the preemption indicator, based on the RNTI for the DCI comprising the preemption indicator” in claim 1 of the patent teaches the limitation in the performing monitoring step in claim 1 of the instant application.
For the when-clause limitation, “when the DCI including the pre-emption indication information is detected, determining that no transmission for the terminal is present in a physical resource block (PRB) and a first symbol from a set of PRBs and a set of symbols, wherein the PRB and the first symbol are indicated by the DCI,” 
Though some different wordings used, e.g., using “a physical resource block (PRB)” instead of using “a resource block (RB)” as indicated in italics in claim 1 of the patent above, the limitation of “when the DCI comprising the preemption indicator is detected, determining that transmission for the UE does not exist in a resource block (RB) and a symbol, which are indicated by the DCI comprising the preemption indicator” in claim 1 of the patent teaches the limitation in the when-clause limitation in claim 1 of the instant application.
For the first wherein-clause, “wherein the DCI including the pre-emption indication information is not applied to reception of a synchronization signal (SS) and a physical broadcast channel (PBCH) block,” 
The limitation of “wherein the preemption indicator is not applied to reception of a synchronization signal and a physical broadcast channel” in claim 1 of the patent teaches the limitation in the first wherein-clause in claim 1 of the instant application.
For the second wherein-clause, “wherein a second symbol indicated as an uplink is excluded from symbols indicated by the DCI,” 
Though some different wordings used, e.g., using “a second symbol indicated as an uplink” instead of using “a symbol indicated as an uplink (UL)” as indicated in italics in claim 2 of the patent above, the limitation of “wherein a symbol indicated as an uplink (UL) by the slot format indicator information is excluded from symbols indicated by the DCI comprising the preemption indicator” in claim 2 of the patent teaches the limitation of the second wherein-clause in claim 1 of the instant application.
Therefore, claim 1 of the instant application would be obvious to one skilled in the art based on the limitations in claims 1 and 2 of U.S. Patent No. 11,265,859.
Same rationale applies to claims 3, 8, 13, and 18 as follows:
10.	Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 11,265,859. 
11.	Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6 and 7 of U.S. Patent No. 11,265,859. 
12.	Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9 and 10 of U.S. Patent No. 11,265,859. 
13.	Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13 and 14 of U.S. Patent No. 11,265,859. 
14.	Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,265,859.
 Regarding claim 5, it recites, “The method of claim 1, wherein the DCI includes a plurality of pre-emption indications, and wherein each of the plurality of pre-emption indications includes 14 bits.”
Claim 16 of U.S. Patent No. 11,265,859 recites, “16. The method of claim 1, wherein the preemption indicator comprises a first bit; and 
...”
The limitation of “the preemption indicator comprises a first bit” as indicated in italics in claim 16 of U.S. Patent No. 11,265,859 teaches the limitation of “each of the plurality of pre-emption indications” in claim 5 of the instant application.
Claim 16 of the patent teaches the limitation of “each of the plurality of pre-emption indications”, without explicitly mentioning 14 bits.
It would have been an obvious matter of design choice to select/design the number of bits, e.g., 14 bits, for each pre-emption indication/indicator. 
A design choice is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Same rationale applies to claims 10, 15, and 20 as follows:
15.	Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,265,859. 
16.	Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,265,859. 
17.	Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,265,859. 
18.	Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,265,859 in view of He et al. (US 11,071,172). 
	Regarding claim 2, claim 1 of U.S. Patent No. 11,265,859 teaches the method without explicitly teaching implementing the set of PRBs corresponds to a bandwidth part (BWP). 
He et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the set of PRBs corresponds to a bandwidth part (BWP) including a plurality of PRBs (columns [4] lines 40-56 & [35] lines 54-67; Examiner’s Notes: physical resource blocks (PRBs), e.g., PRBs 280 depicted in FIG. 2 of the prior art teaches the limitation of “the set of PRBs;” the system bandwidth 210 depicted in FIG. 2 of the prior art teaches the limitation of “a bandwidth part (BWP);” in fact, the physical resource blocks (PRBs), e.g., PRBs 280, corresponds to the system bandwidth 210 including multiple PRBs, as illustrated in FIG. 2 of the prior art teaches the limitation of “wherein the set of PRBs corresponds to a bandwidth part (BWP) including a plurality of PRBs” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of He et al. in the system of claim 1 of U.S. Patent No. 11,265,859. 
The motivation for implementing the set of PRBs corresponds to a bandwidth part (BWP), is to further enhance the mechanism of the technology for a user equipment (UE) configured for bandwidth adaptation (BWA), wherein the UE decodes resource allocation information for a first radio frequency (RF) bandwidth including a primary subband available to the UE for data communication, the UE decodes resource allocation information for a second RF bandwidth, wherein the second RF bandwidth comprises the first RF bandwidth and at least one secondary subband available to the UE for data communication, the UE encodes data for transmission to a next generation NodeB (gNB) using resources allocated for the second RF bandwidth in the primary subband and the secondary subband, and then the UE has a memory interface configured to send to a memory the resource allocation information for the first RF bandwidth and the second RF bandwidth.
Claim 7 is rejected for the same reason.
Regarding claim 12, claim 1 of U.S. Patent No. 11,265,859 teaches the UE without explicitly teaching implementing the set of PRBs corresponds to a bandwidth part (BWP). 
He et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the set of PRBs corresponds to a bandwidth part (BWP) including a plurality of PRBs (columns [4] lines 40-56 & [35] lines 54-67; Examiner’s Notes: physical resource blocks (PRBs), e.g., PRBs 280 depicted in FIG. 2 of the prior art teaches the limitation of “the set of PRBs;” the system bandwidth 210 depicted in FIG. 2 of the prior art teaches the limitation of “a bandwidth part (BWP);” in fact, the physical resource blocks (PRBs), e.g., PRBs 280, corresponds to the system bandwidth 210 including multiple PRBs, as illustrated in FIG. 2 of the prior art teaches the limitation of “wherein the set of PRBs corresponds to a bandwidth part (BWP) including a plurality of PRBs” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of He et al. in the system of claim 1 of U.S. Patent No. 11,265,859. 
The motivation for implementing the set of PRBs corresponds to a bandwidth part (BWP), is to further enhance the mechanism of the technology for a user equipment (UE) configured for bandwidth adaptation (BWA), wherein the UE decodes resource allocation information for a first radio frequency (RF) bandwidth including a primary subband available to the UE for data communication, the UE decodes resource allocation information for a second RF bandwidth, wherein the second RF bandwidth comprises the first RF bandwidth and at least one secondary subband available to the UE for data communication, the UE encodes data for transmission to a next generation NodeB (gNB) using resources allocated for the second RF bandwidth in the primary subband and the secondary subband, and then the UE has a memory interface configured to send to a memory the resource allocation information for the first RF bandwidth and the second RF bandwidth.
Regarding claim 17, claim 1 of U.S. Patent No. 11,265,859 teaches the BS without explicitly teaching implementing the set of PRBs corresponds to a bandwidth part (BWP). 
He et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the set of PRBs corresponds to a bandwidth part (BWP) including a plurality of PRBs (columns [4] lines 40-56 & [35] lines 54-67; Examiner’s Notes: physical resource blocks (PRBs), e.g., PRBs 280 depicted in FIG. 2 of the prior art teaches the limitation of “the set of PRBs;” the system bandwidth 210 depicted in FIG. 2 of the prior art teaches the limitation of “a bandwidth part (BWP);” in fact, the physical resource blocks (PRBs), e.g., PRBs 280, corresponds to the system bandwidth 210 including multiple PRBs, as illustrated in FIG. 2 of the prior art teaches the limitation of “wherein the set of PRBs corresponds to a bandwidth part (BWP) including a plurality of PRBs” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of He et al. in the system of claim 1 of U.S. Patent No. 11,265,859. 
The motivation for implementing the set of PRBs corresponds to a bandwidth part (BWP), is to further enhance the mechanism of the technology for a user equipment (UE) configured for bandwidth adaptation (BWA), wherein the UE decodes resource allocation information for a first radio frequency (RF) bandwidth including a primary subband available to the UE for data communication, the UE decodes resource allocation information for a second RF bandwidth, wherein the second RF bandwidth comprises the first RF bandwidth and at least one secondary subband available to the UE for data communication, the UE encodes data for transmission to a next generation NodeB (gNB) using resources allocated for the second RF bandwidth in the primary subband and the secondary subband, and then the UE has a memory interface configured to send to a memory the resource allocation information for the first RF bandwidth and the second RF bandwidth.
Allowable Subject Matter
19.	Claims 1-20 would be allowable if rewritten to overcome the claim rejections under 35 U.S.C. 112(b) and on the ground of nonstatutory obviousness-type double patenting presented above.
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Choi et al. (US 2020/0119895) and Moon (US 2020/0187236) are generally directed to various aspects of the base station of the wireless communication includes a communication module and a processor, wherein the processor generates a preemption indicator indicating a preempted resource, the resource indicated by the preemption indicator does not include an orthogonal frequency divisional multiplexing (OFDM) symbol configured as an uplink (UL) symbol by a radio resource control (RRC) signal, and then the processor transmits the preemption indicator to a user equipment of the wireless system based on a predetermined period; the mechanism for transmitting or receiving a control channel by a base station in a communication system, including: configuring a control resource set including a plurality of REGs, interleaving, on a frequency axis, the plurality of REGs included in the control resource set, configuring an REG pool including at least two interleaved REGs, configuring at least one CCE in the REG pool, and transmitting control information through a search space configured by the at least one CCE.
However, in consideration of the claim limitations submitted on January 21, 2022, information disclosure statement (IDS) filed on February 14, 2022, April 21, 2022, and October 4, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“performing monitoring on the PDCCH conveying the DCI including the pre-emption indication information based on the RNTI;” and “wherein the DCI including the pre-emption indication information is not applied to reception of a synchronization signal (SS) and a physical broadcast channel (PBCH) block, and wherein a second symbol indicated as an uplink is excluded from symbols indicated by the DCI,” as specified in claim 1. 
Similar limitations are included in claim 11. 
“transmitting, to the UE, the DCI including pre-emption indication information via PDCCH,” and “wherein the DCI including the pre-emption indication information is not applied to reception of a synchronization signal (SS) and a physical broadcast channel (PBCH) block, and wherein a second symbol indicated as an uplink is excluded from symbols indicated by the DCI,” as specified in claim 6. 
Similar limitations are included in claim 16. 
Dependent claims 2-5, 7-10, 12-15, and 17-20 are also allowable for incorporating the features recited in the independent claims.
Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Choi et al. (US 2020/0119895) is cited to show the base station of the wireless communication includes a communication module and a processor, wherein the processor generates a preemption indicator indicating a preempted resource, the resource indicated by the preemption indicator does not include an orthogonal frequency divisional multiplexing (OFDM) symbol configured as an uplink (UL) symbol by a radio resource control (RRC) signal, and then the processor transmits the preemption indicator to a user equipment of the wireless system based on a predetermined period; 
Moon (US 2020/0187236) is generally directed to various aspects of mechanism for transmitting or receiving a control channel by a base station in a communication system, including: configuring a control resource set including a plurality of REGs, interleaving, on a frequency axis, the plurality of REGs included in the control resource set, configuring an REG pool including at least two interleaved REGs, configuring at least one CCE in the REG pool, and transmitting control information through a search space configured by the at least one CCE;
He et al. (US 11,071,172) is cited for the technology for a user equipment (UE) configured for bandwidth adaptation (BWA), wherein the UE decodes resource allocation information for a first radio frequency (RF) bandwidth including a primary subband available to the UE for data communication, the UE decodes resource allocation information for a second RF bandwidth, wherein the second RF bandwidth comprises the first RF bandwidth and at least one secondary subband available to the UE for data communication, the UE encodes data for transmission to a next generation NodeB (gNB) using resources allocated for the second RF bandwidth in the primary subband and the secondary subband, and then the UE has a memory interface configured to send to a memory the resource allocation information for the first RF bandwidth and the second RF bandwidth; 
Vasseur et al. (US 2013/0022083) is cited to show sub-slotting to improve packet success rate in carrier sense multiple access networks;
Thyamagundalu et al. (US 2016/0285932) is cited to show a multicast traffic distribution in a multi-pod network environment, wherein network nodes interested in the traffic subscribe to the multicast group and originate traffic onto the multicast group in the underlay (e.g., Layer 3) and such interested network nodes become part of a Layer 2 broadcast domain in each pod, called the bridge domain (BD).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473